     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 1 of 7


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 1:19cv174
                v.                            )
                                              )
GREGORY S. COONS,                             )
ERIE CONSTRUCTION MID-WEST,                   )
INC.,                                         )
COMMUNITYWIDE FEDERAL CREDIT                  )
UNION, FCC INVESTMENT TRUST I,                )
MIDLAND FUNDING, LLC,                         )
                                              )
                     Defendants.              )


                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about January 14, 1994, Edward A. and Franci C. Kessler
                                         1
     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 2 of 7


executed and delivered to plaintiff a promissory note in the principal sum of

$45,000.00. A copy of said note is attached hereto, made a part hereof, and

marked as AExhibit 1.@

      3. On November 23, 1998, Defendant Gregory S. Coons assumed the

obligation of the Kessler’s under the promissory note pursuant to the

assumption agreement attached and made a part hereof as “Exhibit 2.”

      4.       On November 23, 1998, Defendant Gregory S. Coons executed

and delivered to plaintiff a promissory note in the principal sum of

$13,680.00. A copy of said note is attached hereto, made a part hereof, and

marked as AExhibit 3.@

      5. To secure payment of said promissory note, Defendant Gregory S.

Coons executed and delivered to plaintiff a mortgage on the following

described real estate in Jay County, to wit:

      Lot Numbered Twenty-nine (29) in the Replat of Hugh’s Second
      Addition to the City of Portland, Jay County, Indiana, as recorded in
      Plat Book C, page 53, record of Jay County, Indiana.

      Commonly known as: 108 Hickory Court, Portland, Indiana 47371.

      This mortgage was recorded in the Office of the Recorder of Jay

County, Indiana, on November 23, 1998, Document No. 9804407, Page 1-7.

A copy of the mortgage is attached hereto, made a part hereof, and marked as

AExhibit 4.@
                                       2
     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 3 of 7


      6.       On November 23, 1998, Defendant Gregory S. Coons executed a

Subsidy Repayment Agreement. In sum, by this agreement the United States

agreed to defer a portion of the accruing interest so long as there was no

default, but in the event of a default, the credited interest becomes due as an

in rem charge. The Subsidy Repayment Agreement is attached hereto, made

a part hereof, and marked as Exhibit “5.”

      7.       On May 3, 2002, Defendant Gregory S. Coons executed and

delivered to plaintiff a promissory note in the principal sum of $4,967.00. A

copy of said note is attached hereto, made a part hereof, and marked as

AExhibit 6.@

      8.       To secure payment of said promissory note, Defendant Gregory S.

Coons executed and delivered to plaintiff a mortgage on the following

described real estate in Jay County, to wit:

      Lot Numbered Twenty-nine (29) in the Replat of Hugh’s Second
      Addition to the City of Portland, Jay County, Indiana, as recorded in
      Plat Book C, page 53, record of Jay County, Indiana.

      Commonly known as: 108 Hickory Court, Portland, Indiana 47371.

      This mortgage was recorded in the Office of the Recorder of Jay

County, Indiana, on May 8, 2002, Document No. 0201912, Page 1-7. A copy

of the mortgage is attached hereto, made a part hereof, and marked as

AExhibit 7.@
                                        3
     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 4 of 7


      9. Plaintiff is the holder of the promissory notes, mortgage, and

Subsidy Agreement.

      10. Defendant Gregory S. Coons is in default in repayment of the

obligations due to Plaintiff under the terms of the Note and Subsidy

Agreement.

      11.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Gregory S. Coons

has been satisfied and/or have occurred.

      12. Defendant Gregory S. Coons owes Plaintiff, pursuant to the notes

and mortgages, the sum of $132,752.33, consisting of $95,813.42 in principal

and $27,126.77 in accrued interest as of March 27, 2019, with interest

thereafter at the rate of $14.9697 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $9,812.14. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.




                                       4
     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 5 of 7


                                 COUNT TWO

                                (Foreclosure)

    13. Plaintiff restates and incorporates by reference allegations 1

through 12 as though fully stated herein.

    14. Defendant CommunityWide Federal Credit Union is made a

defendant to answer as to its interest in the real estate by virtue of a

judgment in the amount of $3,312.00 plus costs, entered on May 29, 2018, as

Cause No, 38D01-1711-CC-0001197, in Jay County Superior Court.

    15.     Defendant Midland Funding, LLC is made a defendant to answer

as to its interest in the real estate by virtue of a judgment in the amount of

$1,212.00 plus costs, entered on July 24, 2017, as Cause No, 38D01-1706-CC-

000116, in Jay County Superior Court.

    16.    Defendant Gregory S. Coons was discharged from liability on the

note in a Chapter 7 Bankruptcy proceeding filed June 29, 2010 in the United

States Bankruptcy Court, Northern District of Indiana, Case 10-12870-reg.

    17.     Defendant Erie Construction Mid-West, Inc. is made a defendant

to answer as to its interest in the real estate by Payment and Release of a

Mortgage from Gregory S. Coons in the amount of $12,096.00 dated October

22, 2004 and recorded March 30, 2005 as Instrument No. 0500941 in Jay

County Records.

                                        5
     USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 6 of 7


    18.      Defendant FCC Investment Trust I is made a defendant to

answer as to its interest in the Assignment of Mortgage of real estate by

Payment and Release of a Mortgage from Gregory S. Coons recorded as

Instrument No. 0801724 in Jay County Records.

    19. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem judgment against the mortgaged real estate

          in the amount of $132,752.33, together with interest accruing after

          March 27, 2019 to date of judgment at the rate of $14.9697 per day,

          plus any such further costs and expenses as may be incurred to the

          date of sale of the property, and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

          paramount to the interests of all other parties and determining the

          amount and priorities of the interests of all parties to the real estate;

          and an order foreclosing the equity of redemption of defendant in the

          real estate;

      C. Enter an order directing the sale of the property by the U.S.

          Marshall and application of the proceeds first to the costs of sale,

          second to payment of the judgment of Plaintiff, with any then-
                                         6
USDC IN/ND case 1:19-cv-00174 document 1 filed 04/19/19 page 7 of 7


   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 7
USDC IN/ND case 1:19-cv-00174 document 1-1 filed 04/19/19 page 1 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00174 document 1-1 filed 04/19/19 page 2 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00174 document 1-1 filed 04/19/19 page 3 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00174 document 1-2 filed 04/19/19 page 1 of 1




                            EXHIBIT 2
              USDC IN/ND case 1:19-cv-00174 document 1-3 filed 04/19/19 page 1 of 3

      USDA-f.lHS
      Form FmHA 1940-16
      (Rev. 10-96}




                                                           PROMISSORY NOTE

      .Type of Loan SECTION 502                                                               Loan No.             608

      Date:   November 23       ,~

                                                           108 Hickory Court
                                                              .            '
                                                                (Property Address)


                                   ~P_o_r_t_l_an~d~~~~-·         Jay                       Indiana
                                          (City or Town)                (County)                  !State)



      BORROWER'S PROMISE TO PAY. In return for a loan that I have received, 1 promise to pay to the order of the United
      States of America, acting through the Rural Housing Service (and its successors)("Government") $ 13,680. oo
      (this amount is called "principal"), plus interest.

      INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
      pay interest at a yearly rate of 6 .375  %.The interest rate required by this section is the rate I will pay both before
      and after any default described below.

      PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

       DI.    Principal and interest payments shall be temporarily deferred. The interest accrued to                  , _ __
      shall be added to the principal. The new principal and later accrued interest shall be payable in                 regular
      amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
      such new principal here: $                         , and the amount of such regular installments in the box below when
      such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

       [iJ II. Payments shall not be deferred. I agree to pay principal and interest in_3_9-'6'--_ _ installments as indicated in
      the box below.

       I will pay principal and interest by making a payment every month.
       I will make my monthly payment on the 23rdday of each month beginning on December 23, 1998 and continuing
       for 395     months. I will make these payments every month until I have paid all of the principal and interest and any
       other charges described below that I may owe under this note. My monthly payments will be applied to interest
       before principal. If on November 23 ,2031. , I still owe amounts under this note, I will pay those amounts in full on
       that date, which is called the "maturity date.. "
       My monthly payment will be $,.___B..;;;2""•...;;;B-"4_ _ _ _ _ _ • I will make my monthly payment at the uost office
        address noted on my billing stat.ement                                         or a different place it required by the Government .
                                                                                                                                              •
      PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
      unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
      Government must make the advance provided the advance ls requested for an authorized purpose. Interest shall
      accrue on the amount of each advance beginning on the date of the advance as shown In the Record of Advances
      below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

      HOUSING ACT OF 1949. This promissory note is made pursuant to title V of .the Housing Act of 1949. It is for the
      type of loan Indicated in the "Type of Loan" block at the top of this note. This note shail be subject to the present
      regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.
 ''
                                                                        1
I
I
I
                                                                                   ,\cv.::\V\::U NUV    2 ~ '99%
                                                            EXHIBIT 3
,k
        USDC IN/ND case 1:19-cv-00174 document 1-3 filed 04/19/19 page 2 of 3

LATE.CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15
                                                                                                             =---
days after the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo         percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

       I may make a full prepayment or partial prepayment without paying any prepayment chprQ!. The Government will
1,.1se all of my prepayments to reduce the amount of principal that l owe under th1°s' Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees In writing to those changes. Prepayments will be applied to my loan In accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which .the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (11
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title ls otherwise conveyed, voluntarily or Involuntarily, the Government may at Its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to Immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to peric>dically provide the Government with
information the Government requests about my financial situation. If the Government determines that l can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and Interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will still have the right to do so if I am in default at a later date. If the Government has required me to
Immediately pay in full as described above, the -Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                           2
                                                                                          Account#              608
                                                 EXHIBIT 3
                                              ..........
       ' ..................................................
                               USDC IN/ND case 1:19-cv-00174 document 1-3 filed 04/19/19 page 3 of 3
                                          ~            ~~~~~~~~~~




             .         . .
             NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
             be given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different
             address if I give the Government a notice of my different address. Any notice that must be given to the Government
             will be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, clo customer
             service Branch, P.a. Box 66889, St. Louis, MO 63166                      , or at a different address if I am given a notice of
             that different address.

             OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
             personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
             Any person who is e guarantor, surety, or endorser of this note is also obligated to do these things. The Government
             may enforce its rights under this note against each person individually or against all of us together. This means that
             any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
             each person signing this note.

             WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
             dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
             dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
             paid.

             WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
             may result In the termination of program assistance currently being recei'lled, and the denial of future federal
             assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                                                   Borrower
             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ seal                         _____________________ Seal
                                   Borrower                                                        Borrower




                                                                      RECORD OF ADVANCES
                        AMOUNT              DATE                  AMOUNT              DATE             AMOUNT               DATE
             (1) $                                          (8) $                                  (151 $
             (2) $                                          (9) $                                  <16) $
             (3)$                                          (10)   $                                (17) $
             (4)   $                                       (11)$                                   ft8) $
             {5)   $                                       (12) $                                  <19\$
             (6) $                                         (13) $                                  (20) $
             (7) $                                         (14) $                                  (21) $
                                                                                         TOTAL $




                                                                                             Account#:               608
 !

 I·i
                                                                            3
 /.
                                                                                                   A't:C'E! VE D 'NOV 2 5 1998
                                                                      EXHIBIT 3
.t
       USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 1 of 7

I 'certify that
correct copy f,--~---\~.~!Ti-"19'"7'!
11/23/98~~~-"7'"'---r-,,__f"""----..:~-                                                                                        RECEIVEOFORRECORO
                                                                                                                      OL .i.b ::2 (,         O'Cloek_ _ _ _ M
                                                                                                                      ~ 'jYCJf'/P'S"',..               I- 7

                                                                                                                                NOV 2 3 1998

                                                                                                                            ~~


                                                   [Space Above This Line For Recording Data)
    Fonn RD 3550-14 IN                                                                                                 Fonn Approved
    (4-98)                                                                                                             0MB No. 0575-0172
                                                       United States Department of Agriculture
                                                               Rural Housing Service

                                                            MORTGAGE FOR INDIANA
    THIS MORTG~GE ("Security Instrument") is made on                          November 2 3 , 19 9 8 ,                       . [Date]
    The mortgagor 1s
                           Gregory S. Coons                                                                 ("Borrower").
    This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
    agency, United Slates Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Ccntrali:r.cd
    Servicing Center, United Slates Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

    Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
    called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, wilh the full
    debt, if not paid earlier, due and payable on the maturity date:

    Qme of lnstrnmcm                                         Principal Amount                              ~~
    11/23/98                                                 $13,680.00                                      11/23/2031
     1/14/94                   45,000.00           1/14/2027
     {1/14/94 note assumed by mortgagor in the amount of $42,816.84)

    11iis Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
    renewals. extensions and modifications. of the Note; (b) the payment of all other sums, with interest, advanced under
    paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
    agreements under this Security Instrument and the Note, and ( d} the recapture of any payment assistance and subsidy which
    may be granted to !he Borrower by the Lender pursuant to 42 U.S.C. § 1472(g) or I490(a). For this purpose, Borrower does
    hereby mortgage. grant and convey to Lender the following described property located in
    County , Indiana:                           •


                                                    [See attached Exhibit A for Legal Description}

    whichhastheaddrcssof                 108 Hickory Court, Portland                                                                     .
                                                                                                                                   , lnd 1ana
                                                                                                                                                4 7371
                                      [Street]                                                              [City)                               [ZIP]
    ("Property Address");



    According lo tire Papen,,ork Red111:1itm Act o]/995. 110 persons are required to r11spo11d to a coilcction of information unit.rs ii displttyJ a volid 0MB
    control number. 771e 1·alid 0MB co11rrol number for tliis i11/or111alion co//ecllon is OS75.0f72. 77,e lime required to complete this ln/orma1lo11 col/cc-
    rio11 is cstlmari:d to average 15 111im1tes per rcspo11sc, lnc/11d/ng 1!,e time for reviewing fnsrrriclian, searching existing data so11rces, garheri11g and
    111ai111aini11g the dula 11ecdcd. und co111p/cr/11g a11d rcv/ell'ing 1he collection of information.
    Initials   ~5 ~                                                                                                                             Pagel of6
                                                                             RE:Ct(VEU NOV 2 5 1998



                                                                    EXHIBIT 4
        USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 2 of 7




            Lot Numbered Twenty-nine (29) in the Replat of Hugh's
            Second Addition to the City of Portland, Jay County,
            Indiana, as recorded in Plat Book C, page 53, record
            of Jay County, Indiana.




                               EXHIBIT A
                               (Gregory S. Coons mortgage)
 !

 I            Initials:   & SC




, ,I'



                                    EXHIBIT 4
        1·------------------------
                USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 3 of 7




                TOG ETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
            and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
            Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."
                BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
            and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
            and will defend generally the title lo the Property against all claims and demands, subject to any encumbrances of record.
                THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-uniform covenants with
            limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
                   UN !FORM COVENANTS. Borrower and Lender covenant and agree as follows:
                   I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
            principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
                   2. Funds for Taxes and lnsurance. Subject 10 applicable luw or to a written waiver by Lender, Borrower shall pay to
            Lender on the day monthly payments arc due under the Note, until th..: Note is paid in full, a sum ("Punds") for: (a) yearly
            taxes and assessments which may attain priority over this Secu1·it)' lnstrume11t as a lien on the Property; (b) yearly leasehold
            payments or grnund rents ou the l'ropcrty, if any; (c) yearly hnzard or property insuruncc premiums; and (d) yearly Oood
            insurance premiums, if any. These items arc callee.I ''Escrow Items." Lender may, at anj' time, collect and hold Funds in an
            amount not to exceed 1he maximum amount a lender for a federally related mortgage loan may require for Borrower's
            escrow account under the federal Real Estate Settlement Procedures /\ct of 1974 as amended from 1imc to time, 12 U.S.C.
            § 260 I i:I Jcq. ("RESP/\"), unless another law or fcdcr~l regulation thut applies to the Funds sets a lesser amount. lf so,
            I.ender m;iy, at :rny time, collect and hold Funds in nn amount not to exceed the lesser amount. Lender may estimate the
            amounl of Fumb due on the basis ot' current data ,llld reasonable estimates of expenditures of future Escrow Item:; or
            1>thcrwisc in accordance wilh a1>plicablc law.                .
                    The Funds shall be held by a federal agency (including Lender) or in 1111 institution whose deposits are insuri~d by a
             federal agency. instrumentality, or entity. Lender !>hall apply the Funds to pay the Escrow Items. Lender may not charge
             Bormwer for holdmg .uid npplying the funds, an1111ally anulyzin!:\ the escrow account, or verifying the Escrow Items.
             uni..::-:; l.cmlcr pays Borrower interest <111 the Fund~ and applicable l;n\ permits L1mdcr to make such a charge. 1lowevcr,
             Lcnder 111,1v require BiuTower lo p,1y a one-time ch,1rgc for an indepcntlcnt renl estate lax reporting setvice used by Lendcr
             in c,mncc1(011 with thi~ lo,m, unless appli.:abl..: {;)\I pruvidcs otherwise. Unless an agreement is made or applicable lnw
             requires interest to he paid, Lender shall 1101 be required to pay B<mowcr any interest or earnings on the Funds. Borrower
             and Lender mny <1gn:c in writing, lrnw,:vcr. that int1.:rcsl shall be paid on the Funds. Lc1H.ler slrnll give to Bimower, without
             d1.1rgc. ;111 ;11111u,1l accounting 111' thi; Funds, ~how in~ credits and debits t,1 the ru11ds and the puq>os.: for which each debit to
             the Fumls wus madc. 'llte Fund, are plr.:dg,ed as ,u.klitio11al security for all sums secured by this Security Instrument.
                    If' lhe Fund!. held by Lender .:xcccd the ,1mm111ts pcrmiucJ to he held by applicabll.) lt1w, Lender shall nccou111 lo
             lforrow..:r f1,r the •:xccss li111os in accordance: with the rcquir~mc!lls of applicable law, lfthc amount of the Funds held by
             Lender :it any lime is not suf1icic111 to pay the Escrow Items when due. l,,,cndc1· may so notify Borrower in writing, and, in
             such CHM/ lk,rrowcr shall pay let Lcndcr the amount necessary to nrnkc up the deficiency. 13orrower shall make up th..:
             dd'icicncy i11 1w 111or1.: than twelve 111onlhly pnyments, at Lender's sole discretion.
                    Up~lll payment in full of all ~ums secured by this Security Instrument. Lender shall promptly refund 10 Borrower any
             Fund!. held by l .cndcr. lf LenJe1· shall ncquinr 01· :.ell the Pn,perty after acceleration umlcr para~raph 22, Lender. prior lo
             rhc acquisiliun or sale of the Propcny, i;hull appl)' any Funds held by Lender al the time of acquisition or sale a:; a l:rcdit
             al!ain~l th.: sums ~1."l;urcd hv this Security Instrument.
               • 3. Application or 1•n)~mc11ts. Unless applicable law or Lender's regulations provid1: 01he1wise, all payments rcccivec.1
             lw Lender under paragraphs I and 2 shall be appliec.l in the following order of priority: (t) to advances for the preservation
             l1r prntccli,,11 of the Pwpcrly or en forccmcnl or this lien; (2) to accrncd interest due under the Note; (3) to principal due
             under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) lo late charges and other fees and
             cluirgcs.
    I               4. Chargl!s; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to lhe
              Property ""hich may attain priority over this Security Instrument, and leasehold eayments or ground rents, if any. Borrower
             •;hall pay these obligations in the manner provide ti in paragraph 2, or if not paid m that manner, Borrower shall pay them on
    I        1imc directly 10 the pcn,on owed payment Borrower shall promptly furnish to Lender all notices of amounts lo be paid under
              Uti~ paragraph. 1f Bol'rowcr makes these pa)·mcnts directly, Borrower shall promptly furnish to Lender receipts evidencing
             the payments.
j                    Borrower shall promptly discharge any lien which has priority over Ulis Security Instrument unless Lender has agreed
              in writing 10 such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
I            acceptable to Lender; {b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
I            which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien 11n
             agreement satisfactory to Lender subordinating the lien 10 this Security Instrument. If Lender determines that any part of
I!           1he Property is subject to a lien which may attain priority over this Security Instrument, Lender may give Borrower a notice
              identifying the lien. Borrower shall satisfy the lien or take one or more of the actions set forth above within ten (10) dnys
I


I            l11ilials   ~s   _f;__                                                                                                   Page 2 of6




                                                                    EXHIBIT 4
I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .------~~~~~~~~~
                      USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 4 of 7



                 of the giving of notice.
                       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
                 Lender. and pay or reimburse Lender for Lender's fees, costs, and expenses in connection with any full or partial release or
                 subordination of this instrument or any other transaction affecting the property.
                       s. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
                 Property insured a~ainst loss by fire, hazards included within the term "extended coverage" and any other hazards, includ-
                 ing noods -Or flooding, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the
                 periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's ap-
                 proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
                 option Lender may ohtain coverage to protect Lender's rights in the Property pursuant to parngrnph 7.
                       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard mortgagee
                 clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly give to
                 Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
                 insurance carrier and Lender. Lender may make proof of loss if nol made promptly by Borrower.
                       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair of
                 the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
                 restoration or repair is not cconomicnlly feasible or Lender's security would be lessened, the insurance proceeds shall be
                 applied to the sums secured by this Security Instrument, whelher or not then due, with any excess paid to Borrower. If
                 Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
                 hns offered to settle a claim, then Lender may collect lhe insurance proceeds. Lender may use the proceeds to repair or
                 restore the Property or lo pay sums secured by this Security Instrument, whether or not then due. The thiity (30) day period
                  will begin when the notice is given.
                        Unless Lender and Borrower otherwise a1,rcc in writing, any application of proceeds to principal shall not extend or
                 postpone the due date of the monthly payments referred 10 in paragraphs I and 2 or change the amount of the payments. If
                 after accelerntion the Property is acquired by Lender, Borrower's right to any insurance policies nnd proceeds resulting
                  from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
                  Instrument immedialcly prior to the acquisition.
                        6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
                  rower shall not destroy, damage or impair the Property. allow the Property to deteriorate, or commit waste on the J>ropc11y.
                  Borrower ~hall maintain the improvements in i;ood repair and make repairs required by Lender. Borrower shall comply
                  with a!l laws, ordinances. and regulatio.ns affecting the Property. Borrower shall be in default if any forfeiture action or
                  proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could rcsuh in forfeiture or the
                  Property or otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower
                  may cure such u default by causing the action or proceeding to be dismissed with a ruling that, in Lender's good faith
                  determination. precludes forfeiture of the Borrower's interest in the Property or other material impainnent of the lien
                  created by this Security Instrument or Lender's security interest. Borrower shall also be in default if Borrower, during the
                  loan application process. gave materially false or inaccurate information or statements to Lender (or failed to provide
                  Lender with any material information) in conni:ction with the loan evidenced by the Note. If this Security Instrument is on
                  a leasehold, Borrower ~hall comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the
                  leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
                        7. Protection or Lender's Rights in tbc Properly. If Borrower fails to perfonn the covenants and agreements
                  contained in this Security lnstrumellt, or there is a legal proceeding that may significantly affect Lender's rights in the
                  Prop,mv (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce ·1aws or regulations),
                  then Lender may do and pay for whatever is necessary to protect Lhe value of the Property and Lender's rights in lhe
                  Property. Lender's actions may include paying any sums secured by a lien which has priorily over this Security Instrument,
                  appearing in court, paying reasonable atton1eys' fees and entering on the Property to make repairs. Although Lender may
                  take action under this paragraph 7, Lender is not required to do so.
                        Any amount$ disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
                  Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear interest from
                  the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower request·
                   ing payment.
                        8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
                  cooperative or private credit source, at reasonable rates and terms for loans for similar purposes, Borrower will, upon tht:
                  Lender's request, apply for and accept such loan in su fficicnt amount to pay the note and any indebtedness secured hereby
                   in full.                                          •
                        9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
                  give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
                        10. Condcmnatio11. The proceeds of any award or claim for damages, director consequential, in connection wilh any
                  condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned
                  and shall be paid to Lender. ln the event ofa total takini of the Property, the proceeds shall be applied to the sums secured
                   by this Security Instrument, whether or not then due, wnh any excess paid to Borrower. In the event of a partial taking of
                   the Property in which the fair market value of the Property immediately before the taking is equal to or greater than the
                   amount of the sums secured by this Security Instrument immediately before the taking, unless B01Tower and Lender other-
                  wise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the proceeds multi-
                   plied by the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the
                                                                                                                                  Page 3 of 6
                  tnitials




                                                                            EXHIBIT 4
           USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 5 of 7



       fair market value of the Property immediately before the taking. Any balance shall be paid to Borrower. In the event ofa
       partial taking of the Property in which the fair market value of the Property immediately before the taking is less than the
       amount of the sums secured hereby immediately before the taking, unless Borrower and Lender otherwise agree in writing
       or unless applicable law otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument
       whether or not the sums are then due.
              If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to make
       an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice
       is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property
       or to the sums secured by this Security Instrument, whe1her or not then due. Unless Lender and Borrower otherwise agree
       in writing, any applicauon of proceeds to principal shall not extend or postpone the due date of the monthly payments
       referred to in paragraphs I and 2 or change the amount of such payments.
               t I. Borrower Nol Released; Forbearance By Lender Not a Waiver. Extension of the 1ime for payment or modifi-
       cation of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any successor in
       interest of Borrower shall not operate 10 release the liability of the original Borrower or Borrower's successors in intcr!llit.
       Lender shall no1 be required to commence proceedings against any successor in interest or refuse to extend time for pay-
       ment or otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand made by
       lhe original Borrower or Oorrower's succes~ors in interest. Any forbearance by Lender in exercising any right or remedy
       ~hall not be a waiver of or preclude the exercise of any right or remedy.
               12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements of1his
       Security lnstrurncnt shall bind and bcnelit the successors and assigns <1f Lender and Borrower, subject to the provisions of
       paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this Security
        lns1rumcn1 but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
        Borrower's interest in the Property under lhc terms of lhis Security Instrument; (b) is not personally obligated to pay 1he
       sums secured by this Security Instrument; ,md (c) agrees lhat Lender and any other Borrower may agree lo extend, modify,
        forbear or make nny nccommodations with rci;nrd lo the terms oflhis Security Instrument or !he Nole without that Borrower's
       consent.
               13. Notices. Any notice 10 Borrower provided for in this Security Instrument shall be given by delivering it or by
        mailing il by first class mail unless applicable law requires use of another method. The notice shall be directed to the
        Property Address or any other address Borrower designates by notice 10 Lender. Any notice lo Lender shall be given by
        first class mail to Lender·~ address stated herein or any 01heraddrcss Lender designates by notice to Borrower. Any notice
        provided for in this Security Instrument shall oc deemed to have hcen given to Borrower or Lender when given ns providctl
        in this paragraph.                                                                           .
               14. Governing Law; Scverahillty. This Security Instrument shall be governed by federal law. In the event that any
        provision or clause of this Security Instrument or the Note confiic\s with applicable law, such conflict shall not affect other
        provisions of this Sccurity,lnstrumcnt or lhe Note which can be given effect without the conflicting provision. To this end
        the provisions of this Security lnstrumcnl and the Note ure declared to be severable. This instrument shall be subject to the
        present rcg,ulations of Lender, and lo its future regulations not inconsistent with the express provisions hereof. All powers
        and agencies granted in this instrument arc coupled with an interest and are irrevocable by death or otherwise; and the rights
        and remedies provided in this instrument arc cumuh11ive lo remedies provided by law.
                15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this Security
         Instrument.
                16. Transfer of the Property or II Beneficial Interest in Borrower. Ifall or any part oflhe Property or any interest
         in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
         inlerest in Uorrowcr is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
         Lender may. at its option, require immediate payment in full of all sums secured by this Security Instrument.
                t 7. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
         consent lo do so (a) neither Borrower nor any,me authorized to act for Borrower, will refuse to negotiate for the sale or
         rental of the Property or will otherwise make unavailable or deny the Property lo anyone because of race, color, religion,
         sex. national origin, handicap. age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will
         1101 comply with or aucmpt to enforce any restrictive covenants on dwelling relating 10 race, color, religion, sex, national
         origin. handicap, age or familial status.          •
                18. Snlc of Note; Change or Loan Servicer. The Note or a partial interest in the Note {together with this Security
         Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change in the entity
         (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. l11erc
         also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
         Servicer, Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
        The notice will state the name and address of the new Loan Servicer and the addrcsflo which payments should be made.
                19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non.judicial foreclosure law applicable to
         fort;'closure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
         with such federal procedure.
                lO. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, orrelease of any
         hazardous substances on or in the Property. The preceding sentence shall no\ apply to the presence, use, or storage on the
         Property of small quantities of hazardous substances that are generally recognized to be appropriate to nonnal residential
         uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
         Property that is in violation of any federal, state, or local environmental law or regulation.
        Initials   _12_ -~   ~                                                                                                 Page 4 of 6

                                                                         RECEIVED NOV 2 5 1ggg


. .r
                                                               EXHIBIT 4
     USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 6 of 7




     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any hazardous substance or environmental
law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any governmental or
regulatory authority, that any removal or other remediation of any ha1.ardous substance affecting the Property is necessary.
Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regula-
tions.           .
     As used in Ibis paragraph "hazardous substances" are those substances defined as toxic or hazardous substances by
environmental law and the following substances: gasoline, kerosene, ocher flammable or toxic petroleum products, to,dc
pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As
used in this paragraph, "environmental law" means federal laws and regulations and laws and regulations of the jurisdiction
where the Property is located that relate to health, safety or enviromncntal protection.
     21, Cross Collateralization. Dcfoult hereunder shall constitute default under any other real estate security instrument
held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
default hereunder.
      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
the Lender, nl its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
edness 10 the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
appointed for the Property, wi1h the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein
or by law, and (c) enforce any and all other rights and remedies provided herein or by present or future law.
      23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
 incident 10 enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be
                                                                                                                     or
so paid, (c) the <lcbl cvidcm:cd by the note an<l all indebtedness to the Lender secured hereby, (d) inferior liens record
 required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness ofOon·ower owing to
 the Lender, nn<l (f) any balance lo Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
 its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase price by crediting such
 amount 011 any debts of Borrower owini; to the Lender, in the order prescribed above.
      24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
 limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge,
 ns a condition of approving a transfer oflhe property to a new Borrower. Borrower expressly waives the benefit of any such
 state laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state Jaw, the benefit of all
 state lnws (a) providing for valualion, appraisal, homestead or exemption of the property, (b) prohibiting maintenance ofnn
 action for a deficiency judgment or limitmg the amount thereof or the time within which such action may be brought, or (c)
 allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
 and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
      25. Riders to this Security Instrument If one or more riders arc executed by Bon·ower and recorded together with
 this Security tnstrumcn. l, the covenants and al?rccmcnts of each rider shall be incorporated into and shall amend and supple-
 ment the covenants and agreements of this ::security Instrument as if the rider(s) were a part of this Security Instrument
  [Check applicable box}
       D Condominium Rider            D Planned Unit Development Rider            D Other(s) [specify]


    BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in pages I through 6 of this
Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


                                                           _ (Seal)
                                               Borrower

     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _(Seal)
 •                              Borrower



tnillals   G,   S   ..k                                                                                           Page 5 of6




                                                    EXHIBIT 4
       USDC IN/ND case 1:19-cv-00174 document 1-4 filed 04/19/19 page 7 of 7




                                                                 ACKNOWLEDGMENT


ST A TE OF IN_D_!A_N_A
                     _ _ _ _ _ _)) }                      ss :
COUNTY OF JA y



        Before me, _____P=-.=.:h:.. :i""l""1=-·.s::P:-:A_...,_._.,f...,ro.ca=n...,t..,z,,___________ , a Notary Public, this

_ _ ___,2=-3=-=r.,.d,____ day of               November , 19:l...8""4-,___.......      ...r_y_s..._._c
                                                                          G r ....e~g,..a            .......a....oNon...s...__ _'.'""dntt
____a..,p......_p_e_a_r_e_d_a_n_d____________ acknowledged lhe execution of the annexed mortgage.


(SEAL)




My commission expires ___D_e_c__e_m_b_e_r__2__7_,_1_9_9_8____

'Print ..,tamp ar l).,>ull'rile 11,e names oft/re mortgagors a11d the 11otaryj11sl hcrrea1J1 their slg11a/11res.

Prcparcr's Statement
The form of this Mortgage was prepared by the Office of the General Counsel, United St
the material in the blank spaces was inserted by or under the direction of:

-···
           Philip A. Frantz
(Nalllc)
           Pa      B0X-l.~O-J_3,_______
\Addr••portland,          IN 4 7 3 71




Initials    12_5~                                                                                                                    Page 6 of6




                                                                    EXHIBIT 4
USDC IN/ND case 1:19-cv-00174 document 1-5 filed 04/19/19 page 1 of 1




                            EXHIBIT 5
        USDC IN/ND case 1:19-cv-00174 document 1-6 filed 04/19/19 page 1 of 3

USDA-RHS
Form FmHA 1940-16
                                            (                                                       (
(Rev. 10-96)




                                                        PROMISSORY NOTE

Type of Loan SECTION 504                                                                             Loan No.     439

Date:   May 03            , 2002

                                                        108 Hickory Court
                                                               (Property Addre88)

                            --=.P..::o.=.r.;::;tl::.:a:::.::n~d;;;__._ _ _ , _J'""'a__.y_ _ _ _ _ _ , Indiana
                                       (City or Town)                    (County)                       (State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors)("Government") $__~_9_6_7_.o_o___
(this amount Is called "prlnclpal plus Interest.
                                   0
                                       ),




INTEREST. Interest wlll be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay Interest at a yearly rate of 1. o oo % .The Interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives Indicated below:

D    I. Principal and interest payments shall be temporarily deferred. The interest accrued to                  ,_ _
shall be added to the principal. The new principal and later accrued interest shall be payable in                regular
amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
such new principal here: $                         , and the amount of such regular Installments In the box below when
such amounts have been determined. I agree to pay principal and interest In installments as indicated In the box below.

 [iJ II. Payments shall not be deferred. I agree to pay principal and interest ln_.;;2..;.4....o___ installments as indicated in
the box below.

I will pay principal and Interest by making a payment every month.
I will make my monthly payment on the 3rd day of each month beginning on Jurie 03                  , 2002 and continuing
for 239     months. I will make these payments every month until I have paid all of the pri_ncipal and Interest and any
other charges described below that I may owe under this note. My monthly payments wlil be applied to interest
before principal. If on May 03          ,2022 , I still owe amounts under this note, I will pay those amounts In full on
that date, which is called the "maturity date."
My monthly payment will be $. 22. 8_5________ . I will make my monthly payment at the post office
 address noted on my billirui statement                             or a different place If required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced et my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for· an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown In the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949, It is for the
type of loan indicated in the "Type of Loann block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.

                                                                         1




                                                          EXHIBIT 6
       USDC IN/ND case 1:19-cv-00174 document 1-6 filed\ 04/19/19 page 2 of 3
                                                                               I
                                                   I
                                       .I                                          '   I
LATE CHARGES. Jf the Government( · not received the full amount of any mt· ,ly payment by the end of _1_5_ __
days after the date it Is due, I wlll pay ... late charge. The amount of the charge \.111 be 4 • ooo     percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." .When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of prlnclpai that I owe under this Noto. If I make a partial
prepayment, there will be no changes In the due date or In the amount of my monthly payment unless the Government
agrees In writing to those changes. Prepayments will be applied to my loan In accordance with the Government's
regulations and accounting procedures In effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. .I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I WIii make my payments to the assignee of the note and In such case
the term "Government" wlll mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government wlll only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this Joan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) Is sold or title Is otherwise conveyed, voluntarily or Involuntarily, the Government may at Its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to lmmediat~ly
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
Information the Governm~nt requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, et reasonable rates and terms
for simtlar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount
to pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" end "Requirement to Refinance with Private Credit• do not apply If this loan Is classified as a
nonprogram loan pursuant ~o section 602 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date It is due, I will be In default. If I am In
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the Interest that l
owe, and any late charges. Interest will continue to accrue on past due principal and Interest. Even If, at a time when
I am In default, the Government does not require me to pay Immediately as describe in the preceding sentence, the
Government will still have the right to do so if I am In default at a later date. If the Government has required me to
Immediately pay In full as described above, the Government wlll have the right to be paid back by me for all of Its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
Include, for example, reasonable attorney's fees.




                                                           2
                                                                                           Account#              439




                                                 EXHIBIT 6
                   USDC IN/ND case 1:19-cv-00174 document 1-6 filed 04/19/19 page 3 of 3
                                                            'i                     : ;:       ./            tt>D().5     G(i .
NOTICES. Unless applicable law reqr                              i
                                             a difter~nt method, any notice that rr( .·,be give~ to m e ~ this note wlll
 ~e given by delivering it or by mailin9 by first class mall to me at the proped\ ,ddress listed above or at a dlffenmJ .
address if I give the Government a notice of my different address. Any notice that must be given to the Goveri'lfri~f ·
will be given by malling it by first class mall to the Government at USDA / Rural Housing Service, c/o custon\13.r
service Branch, P.O. Box 66889, st. Louis 1 MO 63166                   , or at a different address if I am given a notice·of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
may enforce Its rights under this note against each person Individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due_have not been
paid.

WARNING: Failure to fully disclose accurate and truthful fJnanclal Information In connection with my loan application
may result In the termination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017 •


.J. .·. .                                    _4._,,.0___
      ~1'1.8...........i:'lc....:j;;::;...i'_c       "'}d_______ seal                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                  II                             Borrower                                                     Borrower
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ seal
                                                 Borrower                                                     Borrower




                                                                              RECORD OF ADVANCES
                  AMOUNT                                DATE                AMOUNT                 DATE              AMOUNT           DATE
!   en s                                                              (8) $                                   (15)   $
1(2) $                                                                (9) $                                   (16) $
·<3) $                                                               (10) $                                   (17) $
    (4) $                                                            (11) $                                   (18) $
    (5)   $                                                          02) $                                    (19)   $
    (6) $                                                            (13) $                                   (20) $
    (7) $                                                            (14) $                                   (21) $
                                                                                                      TUfAL   :ti




                                                                                                          Account#:              39




                                                                                          3




                                                                              EXHIBIT 6
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 1 of 7




                             EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 2 of 7




                            EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 3 of 7




                           EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 4 of 7




                           EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 5 of 7




                          EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 6 of 7




                           EXHIBIT 7
USDC IN/ND case 1:19-cv-00174 document 1-7 filed 04/19/19 page 7 of 7




                          EXHIBIT 7
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 1 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   1:19cv174
                                                                    
               *5(*25< 6 &2216 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) *5(*25< 6 &2216
                                           %LUFK 5G
                                          0HQWRQH ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 2 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 3 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                      
                                                                      
                              Plaintiff
                                                                      
                                 Y                                         &LYLO$FWLRQ1R   1:19cv174
                                                                      
                 *5(*25< &2216 (7 $/                                 
                             Defendant
                                                                      


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) &20081,7<:,'( )('(5$/ &5(',7 81,21
                                          $WWQ ([HFXWLYH 2IILFH RU 3UHVLGHQW
                                           :HVWHUQ $YHQXH
                                          6RXWK %HQG ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                          Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 4 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 5 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   1:19cv174
                                                                    
               *5(*25< 6 &2216 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) (5,( &216758&7,21 0,':(67 ,1&
                                          FR &7 &RUSRUDWLRQ 6\VWHP
                                          5HJLVWHUHG $JHQW
                                           :HVW 0DUNHW 6WUHHW 6XLWH 
                                          ,QGLDQDSROLV ,1 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 6 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 7 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   1:19cv174
                                                                    
               *5(*25< 6 &2216 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) )&& ,19(670(17 75867 ,
                                          FR +LJKHVW 2IILFHU
                                           $YHQXH RI WKH $PHULFDV WK )ORRU
                                          1HZ <RUN 1< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 8 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 9 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   1:19cv174
                                                                    
               *5(*25< 6 &2216 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 0,'/$1' )81',1* //&
                                          FR &RUSRUDWLRQ 6HUYLFH
                                          5HJLVWHUHG $JHQW
                                           1 3HQQV\OYDQLD 6W 6WH 
                                          ,QGLDQDSROLV ,1 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                USDC IN/ND case 1:19-cv-00174 document 1-8 filed 04/19/19 page 10 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 1:19-cv-00174 document 1-9 filed 04/19/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    GREGORY S. COONS , ET AL

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              JAY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/19/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
